Citation Nr: 0824152	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 2, 2003 for 
the award of Dependency and Indemnity Compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from April 1941 until June 1945.  The veteran 
died in 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board has granted the appellant's motion to advance this 
case on the Board's docket due to her advanced age and 
deteriorating health. 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The issue which has been perfected and certified for 
appellate board review is entitlement to an earlier effective 
date for the grant of DIC benefits.  However, a review of the 
record clearly reflects the appellant has raised a claim of 
clear and unmistakable error (CUE) in the January 1968 rating 
decision which first denied her claim for DIC benefits and 
seeks an effective date based on the date of death of the 
veteran.  Upon a close review of the record, the Board has 
determined that it does not have jurisdiction to review the 
claim under CUE, as the claim has not been adjudicated by the 
RO in accordance with applicable law.  

As such, the Board finds the appeal must again be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.






REMAND

The issue of CUE in the January 1968 rating decision was 
raised in the January 2004 Statement of the Representative 
and in the March 2004 and January 2005 written brief 
presentations.  In its first consideration of the appeal in 
March 2005, the Board noted that the appellant had raised 
this issue of CUE and remanded the claim for development and 
appropriate adjudication.  In response to this remand the RO 
briefly addressed the issue of CUE in a Supplemental 
Statement of the Case (SSOC).  In a subsequent July 2006 
remand, the Board indicated that the RO's adjudication of the 
claim for CUE was incomplete and again remanded the claim for 
development and adjudication.  Again, the RO responded with 
an SSOC.  

The pertinent regulation, 38 C.F.R. § 19.31, directs that an 
SSOC should not be used to announce decisions by the agency 
of original jurisdiction on issues not previously addressed 
in the Statement of the Case.  Further, the Federal Circuit 
has found that an SSOC, even when raising new issues, is an 
updated statement of the Agency's position and is not an 
initial determination. Hamilton v. Brown, 39 F.3d 1574, 1584 
(1994).  

The law mandates specific procedural stages in the VA claims 
adjudication process, including those which provide for 
review of a denial of a claim before the Board. Specifically, 
an appeal is initiated subsequent to the issuance of a rating 
decision, and only after the filing of a notice of 
disagreement within the time specified by law. See 38 
U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995) ((An appeal is initiated after the issuance of a 
rating pursuant to 38 U.S.C. § 7105; a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
(VA Form 1-9 Appeal) after an SOC is issued by VA)).  

Currently, as there was no initial adjudication of the CUE 
claim the appellant is unable to file a Notice of 
Disagreement.  See 38 U.S.C.A. § 7105(a).  Therefore, VA 
regulations and applicable case law require the RO to issue a 
rating decision on the issue of whether there is clear and 
unmistakable error in the January 1968 rating decision and 
advise the appellant of her appellate rights.  

While the Board regrets having to remand this case, to 
proceed upon the merits of the case at this point in time 
would raise serious due process issues, especially in light 
of the nonadversarial and pro-claimant VA claims adjudication 
system and result unnecessary in delays of the adjudication.  
The Board is therefore required by law to remand the claim 
for specific compliance by the RO. Stegall v. West, 11 Vet. 
App. 268 (1998).

Additionally, in the July 2006 Remand the Board remanded the 
claim in part for the RO to search for the inactive claims 
file, including contacting the Federal Archives and Records 
Center.  The Appeals Management Center (AMC) sent a written 
request to the Federal Archives and Records Center which was 
returned as undeliverable.  A facsimile from the AMC to an 
employee (E.L.) of the Federal Archives and Records Center 
dated in January 2008 bears a handwritten note that the file 
was not at the Atlanta Federal Records Center and was retired 
to Montgomery; however it is unclear who provided this 
response or from where the information was obtained.  The 
note is initialed by an unknown person, T.S.  No formal 
report of contact documenting any contact with an employee of 
the Federal Archives and Records Center is associated with 
the claims file, and there were no details given regarding 
the basis for that conclusion.  In addition, the Board notes 
that in a letter dated in June 2008, the appellant's son 
stated that he had spoken with E.L. at the Federal Archives 
and Records Center, and that she had advised him that they 
had the evidence that was needed and would provide it to the 
AMC once the AMC provided her an authorization form.  He 
further reported that she subsequently stated that she no 
longer had the file, but that if the VA office would request 
a search then maybe she could track it down for him.  

VA's duty to assist includes obtaining relevant federal 
records, including VA medical records, service records, other 
records from VA facilities, non-VA facilities providing 
examination or treatment at VA's expense, records from other 
Federal agencies.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency and will 
end its efforts only if VA concludes the records sought do 
not exist or further efforts to obtain the records would be 
futile.  Cases in which VA may conclude that no further 
efforts are required include those in which the Federal 
department or agency advises VA that the requested records do 
not exist or the custodian does not have them.  38 C.F.R. 
§ 3.159.  

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, 
adjudication of a CUE claim could have a direct effect upon 
the claim for entitlement to an effective date prior to 
January 2, 2003 for the grant of DIC benefits.  As such, this 
claim is held in abeyance pending further development and 
adjudication of the appellant's claim of CUE.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Federal 
Archives and Records Center in Georgia to 
obtain the veteran's inactive file.  If 
the inactive file is not available, the 
storage facility should be requested to 
provide a written statement to that 
effect, detailing the basis for that 
conclusion.  If the response is by phone, 
an official report of contact should be 
completed by the RO/AMC to document the 
conversation.  If the RO/AMC concludes the 
inactive file is unavailable it should 
advise the appellant of the unavailability 
of records in accordance with 38 C.F.R. 
§ 3.159 (e) and provide a formal finding 
of unavailability documenting the efforts 
VA made to obtain the records, describing 
any further action VA will take regarding 
the claim, including but not limited to 
notice that VA may decide the claim based 
on the evidence of record unless the 
claimant submits records VA was unable to 
obtain, and notifying the claimant that 
she is ultimately responsible for 
providing the evidence.  

2.  Regardless of whether additional 
evidence is obtained, the RO/AMC should 
adjudicate the claim for CUE in the 
January 1968 rating decision in an initial 
rating decision.  This adjudication may 
not be in the form of a SSOC.  The RO/AMC 
should notify the appellant and her 
representative of the decision and of the 
appellant's rights.  If the CUE claim is 
denied and the appellant files a timely 
notice of disagreement, the RO should 
issue an appropriate SOC and notify the 
appellant and her representative that that 
matter will be before the Board only if a 
timely substantive appeal is submitted.

3.  Upon completion of the requested 
development, the RO/AMC should again 
review the claim for entitlement to an 
effective date prior to January 2, 2003, 
for the grant of DIC benefits, considering 
the determination in the CUE claim.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




